Citation Nr: 1540425	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1974 to November 1987.  The Veteran died on December [redacted], 2006.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The reopened claim is being REMANDED and is addressed in the remand portion of the decision below.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An un-appealed July 2007 rating decision denied service connection for the cause of the Veteran's death.  

2.  Since the July 2007 rating decision, evidence that is new which relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, which is neither cumulative or redundant, and raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSION OF LAW

1.  An un-appealed July 2007 rating decision denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for cause of the Veteran's death; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the claim for service connection for the cause of the Veteran's death.  In light of the favorable disposition, the Board finds that further discussion as to VCAA is not required at this time. 

New and Material Evidence 

The Appellant is seeking to reopen a claim for service connection for the cause of the Veteran's death that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In February 2007, the Appellant applied for service connection for the cause of the Veteran's death.  The claim was denied in a July 2007 rating decision because there was no evidence that showed the Veteran's death was related to his military service.  The Appellant was notified of this adverse decision in a July 2007 letter.  She did not submit a notice of disagreement or new and material evidence within one year.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In November 2011, the Appellant filed a claim with the RO to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, she asserted that the Veteran was in Vietnam and exposed to Agent Orange, causing him to develop heart disease, which contributed to his death and thus her claim should be reopened.  A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence received since the July 2007 rating decision includes the following: an amended death certificate; autopsy report; treatment records from Temple VA Medical Center; VA Medical opinion; treatment records from Kings Daughter Clinic; and statements from the Appellant.  In the statements submitted by the Appellant, also included is a new theory of entitlement to service connection for the cause of the Veteran's death.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The VA and private treatment notes, the autopsy report, the VA medical opinion, the statement from the Appellant and the amended death certificate are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for cause of the Veteran's death.  

Consequently, reopening the Appellant's claims of service connection for cause of the Veteran's death is warranted.  38 C.F.R. § 3.156.  





ORDER

The claim for service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.  


REMAND

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in December 2006 from subarachnoid bleed, prior history of subarachnoid bleed.  Contributing causes were listed as history of pulmonary embolism, chronic tracheostomy, and mild generalized atherosclerosis.  At the time of the Veteran's death he was service connected for status post gunshot wound and fracture with retained shrapnel in the left foot rated as non compensable and tinea versicolor rated as non compensable.  

In this case, the Appellant has raised three different theories of entitlement on a direct basis: (1) the Veteran was exposed to herbicides in service that caused a heart disability; (2) the Veteran suffered from high cholesterol which contributed to his heart disease and/or stroke; or (3) that the Veteran suffered from stress in service, which led to an undiagnosed disability of PTSD that contributed to his death.  

Although a medical opinion was obtained in March 2010, further opinion is necessary.  Significantly, after this opinion was provided the appellant submitted an amended death certificate listing generalized atherosclerosis as a contributing cause of death.  Furthermore, the physician did not comment on the relationship, if any, between the high cholesterol in service and the heart disease or the effect, if any, of the Veteran's exposure to herbicides.  The evidence of record shows that the Veteran served in Vietnam from March 5, 1969 to March 4, 1970.  Thus, on remand, another medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to an appropriate physician to obtain a medical opinion concerning the cause of the Veteran's death.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  Following a review of the claims file, the respective examiner is asked to address the following:  

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's generalized atherosclerosis/atherosclerotic peripheral vascular disease was caused by or related to the Veteran's presumed exposure to herbicides?
b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's generalized atherosclerosis/atherosclerotic peripheral vascular disease and/or subarachnoid bleed was caused by or related to the elevated cholesterol level noted in 1987?
c) Is it at least as likely as not (50 percent or greater probability) that the subarachnoid bleed, history of pulmonary embolism, chronic tracheostomy, and mild generalized atherosclerosis were caused by or related to service?

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

2. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


